                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 DELMOND MARSHALL,

        Plaintiff,
                                                                     Case No. 1:19-cv-923
 v.
                                                                     HON. JANET T. NEFF
 NICK GEORGE, et al.,

        Defendants.
 ____________________________/


                                              ORDER

       This is a civil action filed by a pro se litigant. On November 15, 2019, the Magistrate Judge

issued a Report and Recommendation, recommending that this matter be transferred to the United

States District Court for the Eastern District of Michigan. The Report and Recommendation was

duly served. No objections have been filed. See 28 U.S.C. § 636(b)(1). Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF. No. 6) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that this matter be transferred to the United States District

Court for the Eastern District of Michigan.



Dated: December 6, 2019                                        /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge
